NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 26, 2019* 
                               Decided February 27, 2019 
                                             
                                         Before 
 
                        MICHAEL B. BRENNAN, Circuit Judge 
                         
                        MICHAEL Y. SCUDDER, Circuit Judge 
                         
                        AMY J. ST. EVE, Circuit Judge 
 
Nos. 17‐3208, 18‐1168 & 18‐1398 
 
CHRISTOPHER GOODVINE,                          Appeals from the United States District 
      Plaintiff‐Appellant,                     Court for the Eastern District of Wisconsin. 
                                                
                                               Nos. 17‐C‐1223 & 16‐C‐890 
      v.                                        
                                               William C. Griesbach, 
KEVIN A. CARR, et al.,                         Chief Judge. 
      Defendants‐Appellees. 
 

                                       O R D E R 

       Christopher Goodvine, a Wisconsin inmate, appeals the dismissal of two 
lawsuits against prison staff for violating the First, Eighth, and Fourteenth 
Amendments. See 42 U.S.C. § 1983. He alleged that prison staff failed to treat his mental 
illnesses adequately, failed to prevent him from attempting suicide (which he 
repeatedly did), and retaliated against him for filing complaints about his treatment. 
                                                 
* We have agreed to decide the case without oral argument because the appellate briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
Nos. 17‐3208, 18‐1168 & 18‐1398                                                       Page  2 
 
The district court screened both cases and allowed them to proceed against some of the 
defendants. But the district court later dismissed the suits as a sanction because 
Goodvine submitted a false declaration to support his claims in both cases. After an 
evidentiary hearing regarding that declaration, the district court concluded that 
Goodvine willfully presented a fraudulent and false declaration and that he lied about 
it under oath. Because the court did not abuse its discretion in sanctioning Goodvine, 
we affirm the judgments. 
 
        Goodvine, an inmate at Green Bay Correctional Institution, has longstanding 
mental‐health needs and lives with a variety of mental‐health conditions, as 
demonstrated by prison medical records submitted by the defendants in response to 
Goodvine’s motion for a preliminary injunction. Goodvine has diagnoses of Antisocial 
Personality Disorder, Adjustment Disorder, and Borderline Personality Disorder. He 
also has a long history of self‐harm and suicide attempts that have led prison officials to 
place him on “observation status” in the prison’s restrictive housing units to monitor 
him regularly. At some points, Goodvine was placed on constant‐observation status, 
where prison staff continuously had a sight‐line to Goodvine. When he left 
constant‐observation status, Goodvine remained on observation status, during which 
prison staff checked on him every fifteen minutes to confirm his safety.   
 
        In July 2016, Goodvine filed his first suit, after he purposefully cut himself with a 
razor. In his complaint, Goodvine alleged that he was on “constant” observation at the 
time of the incident and that prison staff had failed to monitor him adequately. 
Goodvine attached to his complaint a sworn declaration, signed by a prison guard, in 
which the guard allegedly admitted that he left his post despite the order for constant 
monitoring. The declaration also stated that the guard was told by his supervisors to 
falsify the prison’s observation log to reflect that Goodvine was on normal, not 
constant, observation status. When the defendants learned of this declaration a year 
after its filing (the reasons for the delay are not relevant here), they moved to dismiss 
the case as a sanction, contending that it was a false declaration with the court. The 
defendants invoked the district court’s inherent authority as the basis of their motion. In 
anticipation of an evidentiary hearing, Goodvine moved for recruited counsel to depose 
witnesses and the court denied the motion. 
         
        The district judge held an evidentiary hearing on the declaration’s authenticity. 
He heard testimony from several witnesses including Goodvine and the prison guard 
who supposedly authored the declaration. The guard, Davee McClinton, testified that 
he did not make any of the statements recorded in the declaration. Instead, he had 
Nos. 17‐3208, 18‐1168 & 18‐1398                                                      Page  3 
 
signed a blank piece of paper that he understood would acknowledge a request slip for 
psychological services after Goodvine complained that staff had failed to submit his 
earlier requests. McClinton’s supervisor testified that Goodvine’s constant‐observation 
order was not in effect at the time, and that he never told McClinton to alter the 
observation log to reflect periodic, instead of constant, observation. But Goodvine 
testified that McClinton made the statements in the declaration and signed it. To 
support his testimony, Goodvine presented another inmate who testified that he heard 
McClinton agree to sign the declaration and overheard him making the statements. 
         
        The district court found “clear and convincing evidence that Goodvine filed a 
false and fraudulent declaration with the court” and also lied under oath. The court 
credited McClinton’s testimony, which was corroborated by his supervisor and the 
documentary evidence. The psychological services order at the time stated that 
Goodvine was to be monitored every fifteen minutes, not constantly. And the 
purportedly falsified observation log contained other handwritten entries before and 
after McClinton’s entries that were in dissimilar handwriting, indicating to the court 
that McClinton had not changed anything. Finally, the court discredited Goodvine’s 
testimony and that of his fellow inmate, highlighting Goodvine’s financial motive to 
manufacture the evidence to achieve a settlement as he had done in prior cases, and 
expressing skepticism that the other inmate overheard the softspoken guard’s 
confession from several cells away. The court dismissed the complaint, invoking 
Federal Rule of Civil Procedure 11 as well as its inherent authority. It also issued a 
strike under 28 U.S.C. § 1915(g) because the action was “malicious.” 
         
        Meanwhile, in October 2016, Goodvine had filed a second suit. He alleged that 
prison officials were deliberately indifferent to his mental health by failing to protect 
him from self‐harm and failing to establish adequate prison policies to address serious 
mental illness. He also claimed that the officials’ decision to isolate him in segregation 
with “no officer contact” was retaliation for his submission of the declaration from 
McClinton in his first suit. Goodvine also sought to enjoin the alleged “no officer 
contact” order, which he claimed prevented him from seeking help from guards and 
put him at “imminent risk of suicide.” After a hearing, the district court denied the 
preliminary injunction. The court concluded that, even assuming Goodvine’s account 
was true, he had not shown an imminent risk of serious injury or harm that an 
injunction could remedy. Citing treatment records and Goodvine’s court filings, the 
court concluded that Goodvine retained the ability to communicate his medical and 
legal needs. Later, when the court sanctioned Goodvine in his first case for filing the 
Nos. 17‐3208, 18‐1168 & 18‐1398                                                         Page  4 
 
false declaration and lying under oath, it also dismissed this case and assessed a second 
strike under 28 U.S.C. § 1915(g). 
        
       Goodvine separately appealed the judgments in both of his cases, and we 
consolidated the appeals for decision. We review the district court’s findings of fact for 
clear error and we review for an abuse of discretion the court’s use of dismissal as a 
sanction. Secrease v. W. & S. Life Ins. Co., 800 F.3d 397, 401 (7th Cir. 2015). 
        
       Goodvine contends that the court clearly erred in finding that his hearing 
testimony was at times “convoluted,” that he appeared “defensive and evasive,” and 
that the testimony of Goodvine’s fiancée was “rehearsed.” Yet these credibility findings 
are the unique province of trial courts, and Goodvine’s disagreement does not establish 
clear error. See Houlihan v. City of Chicago, 871 F.3d 540, 549 (7th Cir. 2017); Gaffney 
v. Riverboat Servs. of Ind., Inc., 451 F.3d 424, 447–48 (7th Cir. 2006). He further protests 
the court’s inferences about the witnesses’ motivations, namely that the prison’s 
psychological services staff member had no motive to change Goodvine’s placement 
order to indicate less frequent observation, and that Goodvine had a financial motive to 
manufacture evidence to support his allegations. He counters that the staff member 
changed the order to “cover up” for the prison’s neglect, yet he offers no evidence to 
substantiate this contention. And the district court did not err in attributing Goodvine’s 
deception to a desire for monetary settlement; the judge had questioned Goodvine 
extensively about his past litigation history, and Goodvine acknowledged that he had 
settled past deliberate‐indifference claims with DOC officials. Further, the court’s 
inferences are permissible and reasonable exercises of a district court’s authority to find 
facts and make credibility determinations. “If there are two permissible views of the 
evidence, the trial courtʹs choice between them cannot be clearly erroneous.” Gaffney, 
451 F.3d at 448.   
        
       Goodvine’s other arguments also fail to demonstrate a clear error. First, 
Goodvine protests the district court’s rejection of another inmate’s testimony that he 
heard, from several cells away, McClinton confessing his inattention to Goodvine. But 
the court sensibly reasoned that McClinton was softspoken in his testimony, that cell 
blocks are often noisy, and that a guard would likely not speak loudly when admitting 
his own job mistakes. In any case, the court could have disbelieved this witness simply 
because he credited McClinton’s testimony that the conversation never took place. 
Second, Goodvine does not establish clear error in the finding that McClinton did not 
recreate the observation log after the fact. In response to the judge’s rationale that the 
entries were on a page that contained different handwriting from other officers who 
Nos. 17‐3208, 18‐1168 & 18‐1398                                                       Page  5 
 
were on duty before and after McClinton, Goodvine asserts that McClinton re‐did only 
his own entries in the log. But this contention makes no sense; if McClinton were tasked 
to hide the fact that Goodvine required constant observation, he would have had to 
forge all the entries on the same page as his own, as all of them are consistent with 
McClinton’s testimony that Goodvine was checked in 15‐minute increments. 
         
        Goodvine also argues that the district court abused its discretion in dismissing 
the suits as a sanction for his false declaration because factual disputes should go to the 
jury, and pretrial motions for sanctions are not the “appropriate vehicle to test the truth 
or falsity of allegations.” But we conclude that the district court properly dismissed the 
cases after determining that Goodvine had deliberately defrauded the court. Courts 
have “sound discretion” to dismiss suits with prejudice as a reasonable sanction for 
falsifying evidence, which “undermines the most basic foundations of our judicial 
system.” Secrease, 800 F.3d at 402.   
         
        But, Goodvine contends, the district court erred by not specifying whether it 
sanctioned him under Rule 11 or under the court’s inherent authority. He does not 
dispute that the court had inherent authority to dismiss his cases, but he submits that 
the court was obliged to proceed under Rule 11. Then, he would have had the benefit of 
a safe‐harbor notice permitting him to withdraw the false declaration from the record 
(and, effectively let him get away with one fraud attempt before dismissing). Yet even if 
Rule 11 is the proper vehicle, we have not required “strict compliance” with its 
safe‐harbor provision when there was substantial compliance or when compliance was 
impossible. See United States v. Rogers Cartage Co., 794 F.3d 854, 863 (7th Cir. 2015). And 
here, at minimum, there was substantial compliance with Rule 11’s safe‐harbor 
provision. The defendants’ motion, though premised on inherent authority alone, 
argued that dismissal was warranted because the declaration was false and fraudulent. 
See id. Goodvine was on notice of the basis for possible sanctions and the possibility of 
dismissal. He then had five months before the evidentiary hearing to withdraw his 
declaration, but instead, he defended it at the hearing, perjured himself, and 
conscripted other witnesses to testify to its authenticity.   
 
        In any case, we are reluctant to entertain the argument that, in an instance of 
fraud on the court, Rule 11 trumps the court’s inherent powers. We ordinarily 
encourage reliance on a statute or rule before the invocation of inherent authority if the 
statute or rule adequately sanctions the conduct. See In re Rimsat, Ltd., 212 F.3d 1039, 
1048 (7th Cir. 2000); see also Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991). But a court 
may employ its inherent powers when a rule or statute also applies, particularly when 
Nos. 17‐3208, 18‐1168 & 18‐1398                                                        Page  6 
 
the litigant’s “entire course of conduct throughout the lawsuit evidenced bad faith and 
an attempt to perpetrate a fraud on the court” and the conduct was beyond the reach of 
the rules. Chambers, 501 U.S. at 50–51; accord Mach v. Will Cty. Sheriff, 580 F.3d 495, 502 
(7th Cir. 2009). In this case, if Goodvine had been invited to withdraw the affidavit 
under Rule 11’s safe‐harbor provision, his fraud would have escaped punishment. 
Further, Rule 11 functions to “deter baseless filings.” See Cooney v. Casady, 735 F.3d 514, 
523 (7th Cir. 2013). It does not principally target manufactured evidence or lies under 
oath; this is litigation misconduct of a different degree.     
 
        Goodvine further submits that the judge’s critique of failure‐to‐protect 
jurisprudence in cases like this one and his skepticism of Goodvine’s mental illness 
demonstrated the judge’s hostility towards Goodvine’s case. Even if the judge 
questioned his theory of relief, he gave Goodvine ample due process, and Goodvine 
fails to show clear error in the judge’s factual findings and inferences. See Secrease, 800 
F.3d at 401. Thus, those findings provided a sound basis for dismissal. 
 
        Finally, Goodvine contests that the district court’s assessment of strikes under 
28 U.S.C. § 1915(g) was improper because this section itself does not authorize strikes—
it only prevents prisoners with three strikes from proceeding in forma pauperis—and 
Goodvine is ineligible to receive a strike because he paid the filing fee. But § 1915(g) 
does authorize strikes for frivolous or malicious filings. See Brown v. Wis. State Pub. 
Def.ʹs Office, 854 F.3d 916, 918 (7th Cir. 2017), rehʹg denied (May 3, 2017); Moran 
v. Sondalle, 218 F.3d 647, 651 (7th Cir. 2000). And a dismissal qualifies as a strike under 
§ 1915(g) regardless of whether the prisoner proceeds in forma pauperis. Duvall 
v. Miller, 122 F.3d 489, 490 (7th Cir. 1997). 
 
        We have considered Goodvine’s remaining arguments, and none merits further 
discussion. The district court’s judgments are AFFIRMED.